— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered April 21, 1989, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
"The decision of whether to permit a defendant to withdraw a previously entered guilty plea rests within the sound discretion of the sentencing court” (People v Howard, 138 AD2d 525). The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea. Upon a review of the record, including the full evidentiary hearing conducted with respect to the defendant’s motion, we find that there is no support for the defendant’s claim that his guilty plea was the result of coercion or of the ineffective assistance of trial counsel. Harwood, J. P., Balletta, Rosenblatt and Santucci, JJ., concur.